Title: To George Washington from David Howell, 4 October 1793
From: Howell, David
To: Washington, George


          
            May it please the President,
            Providence Octo. 4. A.D. 1793
          
          As the office of Attorney for the U.S. for this District is vacant by the decease of my
            lamented Friend Mr Channing, & some Gentlemen have been pleased to recommend me for
            that place, I flatter myself your Excellencys goodness will excuse the freedom I take in
            mentioning my readiness to accept the appointment in Case no Gentleman is presented of
            longer Standing & more merit in the profession of the Law in this State.
          
          The veneration I have always entertained for the Distributor of national Honours in the
            U.S. will much enhance the value of this appointment.
          With ardent wishes for your personal Happiness, & for the prosperity of our dear
            Country over which you preside, I am your Excellencys real Friend & very humble
            Servt
          
            David Howell.
          
        